On Rehearing.
Appellant’s counsel requests that we review the ruling of the trial court in sustaining the State’s objection to the following statement in the showing for defendant’s absent witness, Frank Barnard:
“I had been trying to get Jimmy to go-home but he would not do so.”
The showing was to- the effect that Frank: Barnard and deceased were cousins. They; had been in Birmingham together since-morning and had been drinking! They had' driven to the filling station together a few minutes before the difficulty occurred.
The action of the court in sustaining the objection was without error. The-statement was an opinion and conclusion of‘ the witness and invaded the province of the-jury. The witness should' detail the facts-, and circumstances and let the jury decide whether he was trying to get defendant to-go home. Lambert v. State, 208 Ala. 42, 93 So. 708; Prince v. State, 215 Ala. 276, 110 So. 407; Stewart v. State, 27 Ala. App. 315, 172 So. 675.
Application denied.